Title: Thomas Jefferson to Mordecai M. Noah, 28 May 1818
From: Jefferson, Thomas
To: Noah, Mordecai Manuel


          
            Sir
            Monticello
May 28. 18.
          
          I thank you for the Discourse on the consecration of the Synagogue in your city, with which you have been pleased to favor me. I have read it with pleasure and instruction, having learnt from it some valuable facts in Jewish history which I did not know before. your sect by it’s sufferings has furnished a remarkable proof of the universal spirit of religious intolerance, inherent in every sect, disclaimed by all while feeble, and practised by all when in power. our laws have applied the only antidote to this vice, protecting our religious, as they do our civil rights by putting all on an equal footing. but more remains to be done. for altho’ we are free by the law, we are not so in practice. public opinion erects itself into an Inquisition, and exercises it’s office with as much fanaticism as fans the flames of an Auto da fé. the prejudice still scowling on your section of our religion, altho’ the elder one, cannot be unfelt by yourselves. it is to be hoped that individual dispositions will at length mould themselves to the model of the law, and consider the moral basis on which all our religions rest, as the rallying point which unites them in a common interest; while the peculiar dogmas branching from it are the exclusive concern of the respective sects embracing them, and no rightful subject of notice to any other. public opinion needs reformation on this point, which would have the further happy effect of doing away the hypocritical maxim of ‘intus ut lubet, foris ut moris.’ nothing I think would be so likely to effect this as to your sect particularly as the more careful attention to education, which you recommend, and which placing it’s members on the equal and commanding benches of science, will exhibit them as equal objects of respect and favor.—I should not do full justice to the merits of your discourse, were I not, in addition to that of it’s matter, to express my consideration of it as a fine specimen of style & composition. I salute you with great respect and esteem.
          Th: Jefferson
        